Citation Nr: 1000625	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher disability rating for 
posttraumatic stress disorder (PSTD), evaluated as 70 percent 
disabling, from September 27, 2005 to March 1, 2008.

2.  Entitlement to a higher disability rating for PTSD, 
evaluated as 70 percent disabling, since March 1, 2008.

3.  Entitlement to individual unemployability (TDIU) due to 
service-connected PTSD, prior to March 1, 2008.

4.  Entitlement to TDIU due to service-connected PTSD, since 
March 1, 2008.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted service connection for PTSD 
and assigned a 30 percent evaluation.  

Subsequently, in a February 2007 decision, the Board found 
that the Veteran was entitled to a 70 percent evaluation on 
and after September 27, 2005, but that prior to that date, 
the criteria for a disability evaluation in excess of 30 
percent had not been met.  The Veteran then appealed the 
issue of entitlement to an initial disability rating in 
excess of 30 percent for his service-connected PTSD to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
August 2008 order, the Court vacated the Board's February 
2007 decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand (Joint Motion).  In a February 2009 decision, the 
Board found that the Veteran was entitled to a 50 percent 
rating prior to September 27, 2005, but remanded the issue of 
entitlement to an increased disability rating, in excess of 
70 percent, for service-connected PTSD, since September 27, 
2005, for additional development.  The case has now returned 
to the Board for further review.

The Veteran has asserted that he is unemployable due to his 
service connected PTSD.  In a May 2008 letter, the Veteran's 
VAMC psychologist stated that based upon his treatment of the 
Veteran, in his professional opinion, it was at least as 
likely as not that the Veteran has been unable to obtain 
and/or maintain gainful employment due to the severity of his 
service-connected disabilities since March 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, once a Veteran submits evidence of a 
medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  In September 2007, the RO 
denied entitlement to TDIU and the Veteran appealed.  The 
Board notes that although the issue of TDIU has not been 
certified on appeal, the Board does have jurisdiction to 
decide the claim.  According to VA's General Counsel, the 
question of entitlement to TDIU may be considered as a 
component of an appealed increased rating claim if the TDIU 
claim is based solely upon the disability or disabilities 
that are the subject of the increased rating claim.  See 
VAOGCPREC 6-96.  See also 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2009) (VA General Counsel opinions are 
binding on the Board).  In the present case, the Veteran 
contends that his PTSD alone renders him unemployable; he has 
submitted evidence in support of this contention.  

Accordingly, the Board concludes that it does have 
jurisdiction over the issue of the Veteran's entitlement to 
TDIU, and that issue has been added, as listed above.  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised); see also 
VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).  See Rice v. Shinseki, 22 Vet. App. 447, 449, 454 
(2009).  


FINDINGS OF FACT

1.  The evidence of record shows that from September 27, 
2005, to March 1, 2008, the Veteran's PTSD is manifested by 
systems consistent with occupational and social impairment 
with deficiencies in most areas, due to isolation, 
suspiciousness, sleep disturbance, re-experiencing, 
avoidance, obsessional rituals, and hyperarousal; total 
occupational and social impairment is not shown from 
September 27, 2005, to March 1, 2008.

2.  The evidence of record shows that since March 1, 2008, 
the social and occupational impairment from the Veteran's 
service-connected PTSD has more nearly approximated total 
than deficiencies in most areas.  

3.  The evidence of record shows that the Veteran worked 
full-time until March 1, 2008.

4.  The evidence of record shows that the Veteran has not 
worked since March 1, 2008.


CONCLUSIONS OF LAW

1.  From September 27, 2005, to March 1, 2008, the criteria 
for a disability rating in excess of 70 percent, for PTSD, 
have not been met.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  Since March 1, 2008, the criteria for a 100 percent 
disability rating, for PTSD, have been met.  38 C.F.R. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

3.  Prior to March 1, 2008, the criteria for a total 
disability rating based on individual unemployability due to 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2009).

4.  Since March 1, 2008, the issue of entitlement to a TDIU 
is moot.  Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. 
Brown, 6 Vet App. 443 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Letters sent in May 2007, May 2008, and May 2009 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the May 2008 and May 2009 letters were not sent 
prior to initial adjudication of the Veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
a supplemental statement of the case (SSOC) was promulgated 
in August 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained 
and associated with the claims file.  The Veteran was 
afforded examinations in August 2006 and July 2009.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disability at issue; and document and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Board notes that psychiatric disabilities evaluated under 
Diagnostic Code 9411 are rated according to the General 
Rating Formula for Mental Disorders.

For PTSD, a 70 percent rating is provided for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. §  4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §  4.130, D.C. 9411.

A Global Assessment of Functioning (GAF) score ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130.  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, for example where a depressed man avoids 
friends, neglects family, and is not able to work.  See DSM-
IV at 46-47.

With regard to GAF scores, the Board notes that a GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

The Veteran contends that, since September 27, 2005, his PTSD 
was more severe than the 70 percent disability evaluation.  
He further contends that he is unable to work due to his PTSD 
symptoms and that he has not worked since approximately March 
1, 2008.

In a September 2005 VA treatment record, the Veteran 
indicated that he had been promoted in his job and was 
confined to an office, which was a change from his previous 
position which allowed him to drive to different sites.  He 
reported that his new division was larger and that he could 
not cope with the lack of structure.  He indicated that he 
requested to be returned to his position as a field 
superintendent, but his request was refused, so he quit.  On 
mental status examination, the Veteran was oriented.  
Thoughts and memory were within normal limits.  There was no 
evidence of psychotic symptoms.  The diagnosis was PTSD, 
severe, chronic and the GAF score was 35.

The Veteran was afforded a VA examination in August 2006.  He 
reported aggression towards others and social isolation.  He 
indicated that he left his home only when necessary and that 
he did not deal well with crowds.  He stated that his 
isolation had cost him a marriage and family.  He indicated 
that the had been married and divorced twice and currently 
lived alone.  He reported maintaining a relationship (via e-
mail, letters, and phone calls) with his daughter, who lives 
in Virginia.  He also indicated that he maintained a 
relationship with his son and that his son was the only thing 
that gave him any peace and happiness.  He said that he 
enjoys himself when he is with his son and sees him smile.  

With respect to work history, he indicated that he had worked 
in about 13 jobs since the military.  He indicated that he 
had been in his current job since December 2005 and he liked 
it because he could work by himself.  He reported that he 
ordered his food online, and then picked it up at the store 
so he did not have to deal with lines at the store.  He 
indicated that he kept his house spotless.  He denied having 
hobbies or participating in community or church events.  He 
noted that he saw his son every other week for a week and 
that during that time, the two of them play games, go to 
baseball games, ride motor cycles, play basketball in the 
driveway, and work on homework.  He reported sleep 
disturbance.  

On mental status examination, there was no impairment of 
thought process or communication.  There were no delusions or 
hallucinations, and the Veteran was oriented.  The Veteran 
had good hygiene, and he noted that he bathed three times per 
day to get the filth of the world off him.  He was angry and 
had underlying intense hostility.  The examiner noted that 
the Veteran took limited responsibility for the consequences 
of his choices and behavior.  There was no inappropriate 
behavior during the interview.  He reported that once his son 
was grown and on his own, he did not care whether he lived or 
died.  The examiner noted that the Veteran was able to 
maintain personal hygiene and other basic activities of daily 
living.  The examiner also noted that the Veteran's 
perception was suspicious and that there was some near-
delusional thinking about feeling dirty.  However, there were 
no frank signs or symptoms of psychosis.  The examiner 
indicated that the veteran had symptoms of re-experiencing, 
avoidance and hyperarousal.  The diagnosis was PTSD.  The 
examiner assigned a GAF score of 40, noting that the Veteran 
had no friends except one who made an effort to maintain the 
friendship, inability to keep a job, some short term memory 
problems due to impaired concentration, and anger that 
interfered with relationships and jobs.  She indicated that 
the Veteran's psychosocial functioning was poor and that the 
he did not expect to have to control himself, so he became 
angry and blamed others for his anger.  She concluded that 
the Veteran's prognosis was poor.

As noted previously, the Veteran's psychologist (Dr. Z.) 
submitted a May 2008 statement reporting that the Veteran had 
been unemployable since March 2008 due to service connected 
disabilities and that his prognosis for improvement was poor.  
2008 VA treatment records showed continued treatment for 
chronic, severe PTSD with GAF scores ranging from 45 to 50.

In July 2009, the Veteran was afforded a VA examination for 
PTSD.  The examiner reported findings similar to prior exams.  
He noted that the Veteran had been married three times and 
that his current marriage was variable, with some good days 
and some bad days.  The Veteran stated that he did not like 
to leave the house and had almost no socialization except 
with family, including taking his son to baseball games.  The 
Veteran stated that he prefers to be alone, doing woodworking 
in his shop.  He reported no violence over the past ten 
years, but a tendency to be verbally aggressive and 
assertive.  

Mental status examination showed no evidence of impairment.  
There was no gross impairment in thought process or 
communication, no delusion although some paranoid tendencies 
and distrust of people, no suicidal or homicidal thoughts, no 
hallucinations, no inappropriate behavior, good memory, good 
hygiene, and ability to maintain daily activities.  However, 
the examiner noted the presence of obsessive and ritualistic 
behavior manifested as obsessive compulsive disorder as a 
symptom of the Veteran's PTSD.  He noted that he Veteran 
continuously worried excessively, was meticulous and neat, 
checked and rechecked door locks repeatedly and got up in the 
middle of the night several times to check door locks.  The 
examiner diagnosed PTSD in addition to obsessive compulsive 
disorder and alcohol dependance.  He noted that the Veteran 
was self-medicating with alcohol, consuming two to four 
drinks per day to help him sleep.  The examiner noted that 
the Veteran's prognosis was not likely to improve.  He also 
noted that the Veteran had been unemployed since February 
2007 and had extremely limited socialization.  He noted that 
the Veteran had difficulty relating to others due to his PTSD 
symptoms.  The examiner opined that the Veteran's PTSD 
symptoms resulted in deficiencies in the Veteran's work and 
socialization skills.  His mood was depressed and his 
personality was paranoid, his judgement was impaired, and 
that he was unwilling to be treated with medication. The 
examiner noted that The Veteran's GAF score was 45 and opined 
that due to his paranoia, refusal to take medication and 
almost total social impairment, the Veteran was, in essence, 
totally occupationally impaired.

In an August 2009 addendum opinion, the prior VA examiner 
expressed that the Veteran's OCD was a progression of the 
previously diagnosed PTSD and not a separate disorder.  The 
alcohol dependance was an attempt to self medicate, but 
resulted in a separate diagnosis.

In July 2009, the Veteran's VA psychologist (Dr. Z.) noted 
similar findings as above and opined that the Veteran was no 
longer able to maintain full-time gainful employment, nor 
could he sustain effective social relationships.  The 
examiner, in essence, opined that the Veteran's PTSD symptoms 
alone were the reason he could no longer work.

Employment information provided by the Veteran's former 
employers show that he worked as a land development manager 
for Richmond American Homes from May 30, 2002 until April 15, 
2005 and worked as a manager for Kimball Hill Homes from 
December 27, 2005 until February 28, 2008.

With respect to the Veteran's PTSD claim, from September 27, 
2005 to March 1, 2008, the Board has concluded that a rating 
higher than 70 percent is not warranted.  As there has been 
no evidence of total social and occupational impairment, a 
higher percent disability rating is not warranted.  While the 
Veteran had significant social impairment during this period, 
he was able to maintain a relationship with his daughter and 
son and that he spent time with his son, taking him to 
baseball games, riding motorcycles, playing games and doing 
homework, when he had the opportunity.  With respect to 
occupational impairment, while the July 2009 examination 
report notes that the Veteran last worked in February 2007, 
this notation appears to be a typographical error as the 
weight of the evidence and argument submitted by the Veteran 
and his attorney shows that he last worked in February 2008.  
The weight of the evidence shows that the Veteran was able to 
maintain full-time employment for most of the period from 
September 27, 2005, to March 1, 2008.  He worked in a 
managerial capacity from 2002 to 2008, with one eight month 
period of unemployment. 

Furthermore, although the Veteran's GAF scores range from 35 
to 50, there is no evidence of major impairment of the 
Veteran's thought processes.  The evidence does not show that 
he was disoriented to time or place or had impairment of 
memory such that he forgot the names of close relative, his 
own occupation, or his own name.  On the contrary, the August 
2006 examination report notes that he was oriented.  
Furthermore, the examination report noted that the Veteran 
had no history of obsessive or ritualistic behave.  The 
evidence does not show that Veteran engaged in grossly 
inappropriate behavior.  Likewise, the Veteran remained 
oriented during this period.  He retained the ability to 
perform the activities of daily living and had good hygiene.  
While the veteran reported that he would not care if he lived 
or died once his son was grown, the August 2006 examination 
report noted that he was not homicidal and did not wish to be 
dead.  While the Veteran described himself as "ready to hurt 
others," the evidence does not show that he acted out on 
these thoughts and there is no evidence to show that he was 
in persistent danger of hurting himself or others.  Although 
there was some evidence of delusional thinking and paranoia 
in the form of distrust of others, there was no evidence of 
psychosis.  Based on these findings, the Board concludes that 
the evidence during the period from September 27, 2005 to 
March 1, 2008, the Veteran's PTSD fails to show the total 
social and occupational impairment contemplated by a 100 
percent rating.  

With regard to the Veteran's PTSD since March 1, 2008, the 
Board finds a rating of 100 percent is warranted.  In this 
regard, 2009 VA treatment records, including a July 2009 VA 
examination report, which show a progression in the Veteran's 
PTSD symptoms and the 2009 VA examiner's diagnosis of OCD as 
a symptom of the Veteran's severe, chronic PTSD.  The 2009 
examiner opined that the Veteran's obsessive behaviors would 
affect his ability to work and would continue to affect any 
kind of work he does because of difficulty working with 
others.  He noted that with the combination of the Veteran's 
paranoid personality, refusal to take medication and almost 
total social impairment, the Veteran was to the point of 
almost total occupational employment.  Additionally, the 
Board notes the July 2009 opinion provided by Dr. Z, opining 
that the Veteran was both socially and occupationally 
impaired.  Specifically, he stated that the Veteran could no 
longer maintain full-time gainful employment, nor sustain 
effective social relationships.  Furthermore, the record 
shows the Veteran has not been employed since March 1, 2008.  
Thus, the Board concedes that the evidence of record shows 
total social and occupational impairment since March 1, 2008 
and a 100 percent disability rating is warranted for PTSD.

According to VA regulations, an extraschedular disability 
rating is warranted when a case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his PTSD and also shows that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2009).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can actually find 
employment.  Id.

Based on the evidence of record, the Board finds that 
entitlement to TDIU is not warranted prior to March 1, 2008.  
The evidence of record shows the Veteran had significant 
employment from approximately 2002 until February 28, 2008, 
when he left his job due to disability.  While the evidence 
shows that the Veteran left employment in April 2005 and 
returned to worked in December 2005, a September 2005 VA 
treatment record notes that the Veteran quit his job because 
his request to return to his former position following a 
promotion was denied.  The evidence does not show that he was 
unemployable during this time because of service-connected 
disability.  In fact, he was able to return to work in 
December 2005 and remained with his employer for over 2 years 
before leaving work due to disability.  Furthermore, the 
Board observes that the Veteran attorney in a September 2009 
statement has alleged that the Veteran should be afforded a 
TDIU effective March 1, 2008; there is no assertion that TDIU 
should be awarded prior to that date.  Accordingly, the 
Board, with consideration of the Veteran's contentions and 
the evidence of record, finds the preponderance of the 
evidence is against a finding that the Veteran was 
unemployable due to his service-connected disabilities prior 
to March 1, 2008.  Accordingly, a grant of TDIU for this 
period is not warranted.  

With respect to the claim for TDIU since March 1, 2008, the 
Board observes that a total disability rating based upon 
individual unemployability contemplates a schedular rating 
less than total.  38 C.F.R. § 4.16(a) (2009).  Since the 
Veteran is entitled to a 100 percent rating for his PTSD on a 
schedular basis from March 1, 2008, the claim for a TDIU is 
rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) 
("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland v. Brown, 6 
Vet App. 443 (1994).  Accordingly, the claim for TDIU since 
March 1, 2008, is dismissed.


ORDER

From September 27, 2005, to March 1, 2008, an evaluation in 
excess of 70 percent for PTSD is denied.

Since, March 1, 2008, a 100 percent evaluation for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.   

Entitlement to TDIU prior to March 1, 2008, is denied.



Entitlement to TDIU since March 1, 2008, is dismissed.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


